ORDER

PER CURIAM.
Fred E. Meyer raises three points on appeal. Meyer claims that the trial court abused its discretion in: (1) denying Meyer’s motion for mistrial when Hill’s counsel commented that Meyer’s gross salary was not detrimentally affected in the year of the accident; (2) denying Meyer’s motion for mistrial following Hill’s closing argument because statements that all of the medical bills had been paid was a violation of the Collateral Source Rule and is presumed prejudicial error; and (3) denying Meyer’s motion for new trial and request for additur and that Hill’s counsel improperly made a “send a message” closing argument.
We have read the briefs, reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 84.16(b). The parties have been furnished with a memorandum setting forth the reasons for this order.